Citation Nr: 9921546	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to January 
1961.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO which denied 
service connection for an acquired psychiatric disability and 
residuals of a left eye injury.

The Board remanded this case in October 1993 and December 1995 
for further evidentiary development. 

In February 1998, the veteran testified at a hearing in 
Washington, D.C., before the undersigned Member of the Board. 

In a March 1998 decision, the Board denied service connection for 
an acquired psychiatric disability and residuals of a left eye 
injury.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court").  In a February 1999 Order, the Court granted a joint 
motion for remand, vacating that part of the Board's decision 
that denied service connection for residuals of a left eye injury 
and remanding for additional proceedings.  The appeal of that 
part of the Board's decision that denied service connection for 
an acquired psychiatric disability was withdrawn.  


FINDING OF FACT

The veteran's claim of service connection for residuals of a left 
eye injury is plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim of 
service connection for residuals of a left eye injury.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

In order for the claim of service connection to be well grounded, 
there must be competent evidence of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the March 1998 decision, the Board determined that the claim 
of service connection for residuals of a left eye injury was not 
well grounded.  The Board acknowledged, for purposes of 
determining whether the claim was well grounded, the existence of 
an in-service injury (Caluza element 2) as well as current 
disability (Caluza element 1).  Furthermore, the Board accepted, 
again for purposes of determining whether the claim was well 
grounded, the veteran's testimony that he had had continuous 
symptoms of black spots in his left eye since service.  The 
Board, however, determined that the record was devoid of any 
medical evidence of a nexus between the veteran's current left 
eye vitreous floater and his in-service left eye injury or 
continuous symptoms.  See Clyburn v. West, 12 Vet. App. 296 
(1999) (even under 38 C.F.R. § 3.303(b), medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated).

Despite the Board's determination that the claim of service 
connection for residuals of a left eye injury was not well 
grounded, it was determined in the joint motion for remand that 
the Board had not provided a "credibility analysis with respect 
to any of the [veteran's] claims that 'floaters' bothered him."  
Inasmuch as the Board had accepted the veteran's statements as 
true for the purpose of determining whether the claim was well-
grounded (see King v. Brown, 5 Vet. App. 19 (1993)), it is not 
clear what type of "credibility analysis" is intended.  Indeed, 
given the Board's determination that the veteran's floaters 
constituted current disability, it appears that the Board, in 
essence, conceded that the veteran's floaters "bothered" him.  

In addition, it was noted that the Board had not provided an 
"adequate explanation for why a June 1996 VA medical report in 
which a VA physician indicated that there may be a 'slight 
possibility' that occular [sic] injury to the left eye in 1960 
caused a posterior vitreous detachment with subsequent floaters, 
does not well ground the claim."  In fact, the Board 
specifically addressed this statement, noting that "[t]his 
comment indicates that . . . there is a much greater possibility 
that the veteran's current left eye condition is not attributable 
to an inservice injury in 1960."  (Emphasis in original).  
Compare Bloom v. West, 12 Vet. App. 185 (1999) (recognizing the 
large number of fact situations that can arise in determining 
well groundedness, the Court found that, in the facts of that 
case, a medical opinion that the cause of the veteran's death 
"could" have been attributed to his time in a POW camp, 
"without supporting clinical data or other rationale," was 
insufficient to well ground the claim) with Molloy v. Brown, 9 
Vet. App. 513 (1996) (medical statements reporting that it was 
"possible" that the original injury in service predisposed the 
veteran to earlier osteoarthritis and that the veteran's in-
service injury "could" be a contributing factor to his present 
symptomatology were deemed to be probative and enough to make the 
claim plausible despite the use of the word "could").

Subsequent to the Court's February 1999 Order, the veteran's 
representative submitted a May 1998 letter from Jonathan D. 
Kaplan, O.D., the veteran's private optometrist.  His optometrist 
stated, "I feel that the floaters are most probably due to the 
head injury he suffered."  Thus, there is now medical evidence 
of current disability, lay and medical evidence of injury in 
service and medical evidence of a nexus between the current 
disability and the in-service injury.  The veteran's claim of 
service connection for residuals of a left eye injury is well 
grounded.  38 U.S.C.A. § 5107.


ORDER

As the claim of service connection for residuals of a left eye 
injury is well grounded, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.


REMAND

Given the current opinion of the private optometrist as well as 
the more equivocal, yet negative, VA opinions, the Board believes 
further development is required before final appellate 
consideration.  Specifically, the veteran should be afforded a VA 
ophthalmological examination to determine the likelihood that his 
current floaters are due to his injury in service.  

In light of the foregoing, the Board is REMANDING this case for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for a left 
eye disorder, since service, particularly 
any who attributed floaters to an eye 
injury in service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The RO should schedule the veteran for 
a VA ophthalmologic examination to 
determine the nature and likely etiology of 
his claimed left eye disability.  All 
indicated testing should be done in this 
regard.  The claims folder must be made 
available to and reviewed by the examiner, 
and the examiner should report whether the 
claims folder was indeed available and 
reviewed.  Based on the review of the case, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran has current left eye 
disability due to a left eye injury as 
described in service.  Specifically, the 
examiner should state whether the veteran 
currently has any disabling floaters which 
were caused by an injury in service wherein 
he was elbowed in the left eye.  The 
examiner should specifically address the 
opinion of the veteran's private 
optometrist.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
conduct a de novo review of the veteran's 
claim of service connection for residuals 
of a left eye injury.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

